Exhibit 10.2

 

Amended and Restated Guaranty

and Suretyship Agreement

[g157471kii001.jpg]

 

THIS AMENDED AND RESTATED GUARANTY AND SURETYSHIP AGREEMENT (this “Guaranty”) is
made and entered into as of this 25th day of June, 2013, by WALKER &
DUNLOP, INC., a Maryland corporation  (the “Guarantor”), with an address at 7501
Wisconsin Avenue, Ste. 1200E, Bethesda, Maryland 20814, for the benefit of PNC
BANK, NATIONAL ASSOCIATION (the “Agent”), as administrative agent for PNC BANK,
NATIONAL ASSOCIATION, as lender and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
lender (collectively, the “Lenders”) with an address at One PNC Plaza,
19th Floor, Pittsburgh, Pennsylvania 15222, in consideration of the extension of
credit by the Lenders to WALKER & DUNLOP, LLC, a Delaware limited liability
company (the “Borrower”), and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged.

 

WHEREAS, Guarantor previously executed and delivered to Agent that certain
Guaranty and Suretyship Agreement, dated as of June 30, 2011 (the “Original
Guaranty”), whereby Guarantor guaranteed the Borrower’s payment and performance
under that certain Warehousing Credit and Security Agreement, dated as of
June 30, 2010, between Borrower and Agent, as the same has been amended from
time to time (the “Original Agreement”).  The Borrower, Guarantor, Agent and
Lenders have contemporaneously herewith amended and restated the Original
Agreement pursuant to that certain Amended and Restated Warehousing Credit and
Security Agreement, of even date, among Borrower, Guarantor, Agent and Lenders
(the Amended and Restated Warehouse Credit and Security Agreement, as the same
may be amended, renewed, extended, restated or otherwise modified is herein the
“Credit Agreement”).  In connection with the execution and delivery of the
Credit Agreement, Guarantor has agreed to guarantee the Borrower’s payment and
performance thereunder, and to amend and restate the terms of the Original
Guaranty pursuant to the terms hereof.

 

1.             Guaranty of Obligations.  The Guarantor hereby unconditionally
guarantees, as a primary obligor, and becomes surety for, the prompt payment and
performance of all loans, advances, debts, liabilities, obligations, covenants
and duties owing by the Borrower to the Agent on behalf of the Lenders, and to
the Lenders, arising under or relating to the Credit Agreement (including any
interest accruing thereon after maturity, or after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), and all costs and
expenses of the Agent and each Lender incurred in the documentation,
negotiation, modification, enforcement, collection of the Credit Agreement and
otherwise in connection with any of the foregoing, including reasonable
attorneys’ fees and expenses (collectively, the “Obligations”).  If the Borrower
defaults under any such Obligations, the Guarantor will pay the amount due to
the Agent on behalf of the Lenders.

 

2.             Nature of Guaranty; Waivers.  This is a guaranty of payment and
not of collection and the Agent shall not be required or obligated, as a
condition of the Guarantor’s liability, to make any demand upon or to pursue any
of its rights against the Borrower, or to pursue any rights which may be
available to it with respect to any other person who may be liable for the
payment of the Obligations.

 

This is an absolute, unconditional, irrevocable and continuing guaranty and will
remain in full force and effect until all of the Obligations have been
indefeasibly paid in full, and the Agent has terminated this Guaranty. This
Guaranty will remain in full force and effect even if there is no principal
balance outstanding under the Obligations at a particular time or from time to
time.  This Guaranty will not be affected by any surrender, exchange,
acceptance, compromise or release by the Agent of any other party, or any other
guaranty or any security held by it for any of the Obligations, by any failure
of the Agent to take any steps to perfect or maintain its lien or security
interest in or to preserve its rights to any security or other collateral for
any of the Obligations or any guaranty, or by any irregularity, unenforceability
or invalidity of any of the Obligations or any part thereof

 

1

--------------------------------------------------------------------------------


 

or any security or other guaranty thereof.  The Guarantor’s obligations
hereunder shall not be affected, modified or impaired by any counterclaim,
set-off, recoupment, deduction or defense based upon any claim the Guarantor may
have (directly or indirectly) against the Borrower or the Agent, except payment
or performance of the Obligations.

 

Notice of acceptance of this Guaranty, notice of extensions of credit to the
Borrower from time to time, notice of default, diligence, presentment, notice of
dishonor, protest, demand for payment, and any defense based upon the Agent’s
failure to comply with the notice requirements under Sections 9-611 and 9-612 of
the Uniform Commercial Code as in effect from time to time are hereby waived. 
The Guarantor waives all defenses based on suretyship or impairment of
collateral.

 

The Agent at any time and from time to time, without notice to or the consent of
the Guarantor, and without impairing or releasing, discharging or modifying the
Guarantor’s liabilities hereunder, may (a) change the manner, place, time or
terms of payment or performance of or interest rates on, or other terms relating
to, any of the Obligations; (b) renew, substitute, modify, amend or alter, or
grant consents or waivers relating to any of the Obligations, any other
guaranties, or any security for any Obligations or guaranties; (c) apply any and
all payments by whomever paid or however realized including any proceeds of any
collateral, to any Obligations of the Borrower in such order, manner and amount
as the Agent may determine in its sole discretion; (d) settle, compromise or
deal with any other person, including the Borrower or the Guarantor, with
respect to any Obligations in such manner as the Agent deems appropriate in its
sole discretion; (e) substitute, exchange or release any security or guaranty;
or (f) take such actions and exercise such remedies hereunder as provided
herein.

 

3.             Repayments or Recovery from the Agent.  If any demand is made at
any time upon the Agent for the repayment or recovery of any amount received by
it in payment or on account of any of the Obligations and if the Agent repays
all or any part of such amount by reason of any judgment, decree or order of any
court or administrative body or by reason of any settlement or compromise of any
such demand, the Guarantor will be and remain liable hereunder for the amount so
repaid or recovered to the same extent as if such amount had never been received
originally by the Agent.  The provisions of this section will be and remain
effective notwithstanding any contrary action which may have been taken by the
Guarantor in reliance upon such payment, and any such contrary action so taken
will be without prejudice to the Agent’s rights hereunder and will be deemed to
have been conditioned upon such payment having become final and irrevocable.

 

4.             Financial Statements.  Unless compliance is waived in writing by
the Agent or until all of the Obligations have been paid in full, the Guarantor
will promptly submit to the Agent such information relating to the Guarantor’s
affairs (including but not limited to annual financial statements and tax
returns for the Guarantor) or any security for the Guaranty as the Agent may
reasonably request.

 

5.             Enforceability of Obligations.  No modification, limitation or
discharge of the Obligations arising out of or by virtue of any bankruptcy,
reorganization or similar proceeding for relief of debtors under federal or
state law will affect, modify, limit or discharge the Guarantor’s liability in
any manner whatsoever and this Guaranty will remain and continue in full force
and effect and will be enforceable against the Guarantor to the same extent and
with the same force and effect as if any such proceeding had not been
instituted.  The Guarantor waives all rights and benefits which might accrue to
it by reason of any such proceeding and will be liable to the full extent
hereunder, irrespective of any modification, limitation or discharge of the
liability of the Borrower that may result from any such proceeding.

 

6.             Events of Default.  The occurrence of any of the following shall
be an “Event of Default”: (i) any Event of Default (as defined in the Credit
Agreement); (ii) the Guarantor’s failure to perform any of its obligations
hereunder; (iii) the falsity, inaccuracy or material breach by the Guarantor of
any written warranty, representation or statement made or furnished to the Agent
by or on behalf of the Guarantor; or (iv) the termination or attempted
termination of this Guaranty.  Upon the occurrence of any Event of Default,
(a) the Guarantor shall pay to the Agent the amount of the Obligations; or
(b) on demand of the Agent, the Guarantor shall immediately deposit with the
Agent, in U.S. dollars, all amounts due or to become due under the

 

2

--------------------------------------------------------------------------------


 

Obligations, and the Agent may at any time use such funds to repay the
Obligations; or (c) the Agent in its discretion may exercise with respect to any
collateral any one or more of the rights and remedies provided a secured party
under the applicable version of the Uniform Commercial Code; or (d) the Agent in
its discretion may exercise from time to time any other rights and remedies
available to it at law, in equity or otherwise.

 

7.             Right of Setoff.  In addition to all liens upon and rights of
setoff against the Guarantor’s money, securities or other property given to the
Agent and/or the Lenders by law, the Agent and each of the Lenders shall have,
with respect to the Guarantor’s obligations to the Agent and the Lenders under
this Guaranty and to the extent permitted by law, a contractual possessory
security interest in and a contractual right of setoff against, and the
Guarantor hereby grants the Agent on behalf of the Lenders, and the Lenders, a
security interest in, and hereby assigns, conveys, delivers, pledges and
transfers to the Agent on behalf of the Lenders, and each of the Lenders, all of
the Guarantor’s right, title and interest in and to, all of the Guarantor’s
deposits, moneys, securities and other property now or hereafter in the
possession of or on deposit with, or in transit to, the Agent on behalf of the
Lenders, and each of the Lenders, whether held in a general or special account
or deposit, whether held jointly with someone else, or whether held for
safekeeping or otherwise.  Every such security interest and right of setoff may
be exercised without demand upon or notice to the Guarantor.  Every such right
of setoff shall be deemed to have been exercised immediately upon the occurrence
of an Event of Default hereunder without any action of the Agent on behalf of
the Lenders, and each of the Lenders, although the Agent may enter such setoff
on their books and records at a later time.

 

8.             Intentionally Omitted.

 

9.             Costs.  To the extent that the Agent incurs any costs or expenses
in protecting or enforcing its rights under the Obligations or this Guaranty,
including reasonable attorneys’ fees and the costs and expenses of litigation,
such costs and expenses will be due on demand, will be included in the
Obligations and will bear interest from the incurring or payment thereof at the
Default Rate (as defined in any of the Obligations).

 

10.          Postponement of Subrogation.  Until the Obligations are
indefeasibly paid in full, expire, are terminated and are not subject to any
right of revocation or rescission, the Guarantor postpones and subordinates in
favor of the Agent or its designee (and any assignee or potential assignee) any
and all rights which the Guarantor may have to (a) assert any claim whatsoever
against the Borrower based on subrogation, exoneration, reimbursement, or
indemnity or any right of recourse to security for the Obligations with respect
to payments made hereunder, and (b) any realization on any property of the
Borrower, including participation in any marshalling of the Borrower’s assets.

 

11.          Notices.  All notices, demands, requests, consents, approvals and
other communications required or permitted hereunder (“Notices”) must be in
writing and will be effective upon receipt.  Notices may be given in any manner
to which the Agent and the Guarantor may separately agree, including electronic
mail.  Without limiting the foregoing, first-class mail, facsimile transmission
and commercial courier service are hereby agreed to as acceptable methods for
giving Notices.  Regardless of the manner in which provided, Notices may be sent
to  addresses for the Agent and the Guarantor as set forth above or to such
other address as either may give to the other  for such purpose in accordance
with this section.

 

12.          Preservation of Rights.  No delay or omission on the Agent’s part
to exercise any right or power arising hereunder will impair any such right or
power or be considered a waiver of any such right or power, nor will the Agent’s
action or inaction impair any such right or power.  The Agent’s rights and
remedies hereunder are cumulative and not exclusive of any other rights or
remedies which the Agent may have under other agreements, at law or in equity. 
The Agent may proceed in any order against the Borrower, the Guarantor or any
other obligor of, or any collateral securing, the Obligations.

 

3

--------------------------------------------------------------------------------


 

13.          Illegality.  If any provision contained in this Guaranty should be
invalid, illegal or unenforceable in any respect, it shall not affect or impair
the validity, legality and enforceability of the remaining provisions of this
Guaranty.

 

14.          Changes in Writing.  No modification, amendment or waiver of, or
consent to any departure by the Guarantor from, any provision of this Guaranty
will be effective unless made in a writing signed by the Agent, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.  No notice to or demand on the Guarantor will entitle
the Guarantor to any other or further notice or demand in the same, similar or
other circumstance.

 

15.          Entire Agreement.  This Guaranty (including the documents and
instruments referred to herein) constitutes the entire agreement and supersedes
all other prior agreements and understandings, both written and oral, between
the Guarantor and the Agent with respect to the subject matter hereof; provided,
however, that this Guaranty is in addition to, and not in substitution for, any
other guarantees from the Guarantor to the Agent.

 

16.          Successors and Assigns.  This Guaranty will be binding upon and
inure to the benefit of the Guarantor and the Agent and their respective heirs,
executors, administrators, successors and assigns; provided, however, that the
Guarantor may not assign this Guaranty in whole or in part without the Agent’s
prior written consent and the Agent at any time may assign this Guaranty in
whole or in part.

 

17.          Interpretation.  In this Guaranty, unless the Agent and the
Guarantor otherwise agree in writing, the singular includes the plural and the
plural the singular; references to statutes are to be construed as including all
statutory provisions consolidating, amending or replacing the statute referred
to; the word “or” shall be deemed to include “and/or”, the words “including”,
“includes” and “include” shall be deemed to be followed by the words “without
limitation”; and references to sections or exhibits are to those of this
Guaranty.  Section headings in this Guaranty are included for convenience of
reference only and shall not constitute a part of this Guaranty for any other
purpose.  If this Guaranty is executed by more than one party as Guarantor, the
obligations of such persons or entities will be joint and several.

 

18.          Indemnity.  The Guarantor agrees to indemnify each of the Agent,
the Lenders, each legal entity, if any, who controls, is controlled by or is
under common control with the Agent and the Lenders and each of their respective
directors, officers and employees (the “Indemnified Parties”), and to defend and
hold each Indemnified Party harmless from and against, any and all claims,
damages, losses, liabilities and expenses (including all fees and charges of
internal or external counsel with whom any Indemnified Party may consult and all
expenses of litigation  and preparation therefor) which any Indemnified Party
may incur or which may be asserted against any Indemnified Party by any person,
entity or governmental authority (including any person or entity claiming
derivatively on behalf of the Guarantor), in connection with or arising out of
or relating to the matters referred to in this Guaranty, whether (a) arising
from or incurred in connection with any breach of a representation, warranty or
covenant by the Guarantor, or (b) arising out of or resulting from any suit,
action, claim, proceeding or governmental investigation, pending or threatened,
whether based on statute, regulation or order, or tort, or contract or
otherwise, before any court or governmental authority; provided, however, that
the foregoing indemnity agreement shall not apply to any claims, damages,
losses, liabilities and expenses solely attributable to an Indemnified Party’s
gross negligence or willful misconduct.  The indemnity agreement contained in
this Section shall survive the termination of this Guaranty and assignment of
any rights hereunder.  The Guarantor may participate at its expense in the
defense of any such claim.

 

19.          Governing Law and Jurisdiction.  This Guaranty has been delivered
to and accepted by the Agent and will be deemed to be made in the State where
the Agent’s office indicated above is located.  THIS GUARANTY WILL BE
INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE AGENT ON BEHALF OF THE LENDERS
AND THE GUARANTOR DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE WHERE THE
AGENT’S OFFICE INDICATED ABOVE IS LOCATED, EXCLUDING ITS CONFLICT OF LAWS
RULES.  The Guarantor hereby irrevocably consents to the exclusive jurisdiction
of any state or federal court in the county or judicial

 

4

--------------------------------------------------------------------------------


 

district where the Agent’s office indicated above is located; provided that
nothing contained in this Guaranty will prevent the Agent from bringing any
action, enforcing any award or judgment or exercising any rights against the
Guarantor individually, against any security or against any property of the
Guarantor within any other county, state or other foreign or domestic
jurisdiction.  The Guarantor acknowledges and agrees that the venue provided
above is the most convenient forum for both the Agent and the Guarantor.  The
Guarantor waives any objection to venue and any objection based on a more
convenient forum in any action instituted under this Guaranty.

 

20.          Equal Credit Opportunity Act.  If the Guarantor is not an
“applicant for credit” under Section 202.2 (e) of the Equal Credit Opportunity
Act of 1974 (“ECOA”), the Guarantor acknowledges that (i) this Guaranty has been
executed to provide credit support for the Obligations, and (ii) the Guarantor
was not required to execute this Guaranty in violation of Section 202.7(d) of
the ECOA.

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

5

--------------------------------------------------------------------------------


 

23.          WAIVER OF JURY TRIAL.  THE GUARANTOR IRREVOCABLY WAIVES ANY AND ALL
RIGHT THE GUARANTOR MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
CLAIM OF ANY NATURE RELATING TO THIS GUARANTY, ANY DOCUMENTS EXECUTED IN
CONNECTION WITH THIS GUARANTY OR ANY TRANSACTION CONTEMPLATED IN ANY OF SUCH
DOCUMENTS.  THE GUARANTOR ACKNOWLEDGES THAT THE FOREGOING WAIVER IS KNOWING AND
VOLUNTARY.

 

The Guarantor acknowledges that it has read and understood all the provisions of
this Guaranty, including the waiver of jury trial, and has been advised by
counsel as necessary or appropriate.

 

WITNESS the due execution hereof as a document under seal, as of the date first
written above, with the intent to be legally bound hereby.

 

WITNESS / ATTEST:

WALKER & DUNLOP, INC.,

 

a Maryland corporation

 

 

 

 

/s/ Daniel Groman

 

By:

/s/ Stephen P. Theobald

 

 

 

 

Print Name: Daniel Groman

 

Print Name: Stephen P. Theobald

Title: SVP, Deputy General Counsel

 

Title: Executive Vice President, Chief

& Assistant Secretary

 

Financial Officer and Treasurer

 

6

--------------------------------------------------------------------------------